Citation Nr: 1642409	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a cervical disorder, a lumbar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical disorder and a lumbar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

4.  Entitlement to an effective date prior to January 30, 2013, for a grant of service connection for bilateral sensorial hearing loss and tinnitus.

5.  Entitlement to an initial compensable rating for bilateral sensorial hearing loss.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service for training from April 1983 to August 1983, and served on active duty from November 1985 to February 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic claims file, including the Virtual VA and Veterans Benefit Management System (VBMS).  All records are now in these electronic systems.

The Veteran testified at an April 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

The Board notes that additional evidence has been submitted since the October 2014 supplemental statement of the case for a cervical and lumbar disorder; the May 2015 statement of the case for hearing loss and tinnitus; and the February 2016 statement of the case for PTSD.  In a June 2016 letter, the Veteran waived AOJ review of this evidence.
Although one of the Veteran's claims was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for symptoms of depression.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The issue entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied service connection for a cervical disorder and a lumbar disorder.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.  

2.  The evidence received since the April 1998 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for a cervical disorder and a lumbar disorder.  

3.  In a January 2008 rating decision, the RO denied service connection for PTSD.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.

4.  The evidence received since the January 2008 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disorder, to include PTSD.

5.    Neither the Veteran's cervical disorder nor lumbar disorder is etiologically related to his active duty service.

6.  On January 30, 2013, the Veteran filed a claim for service connection for bilateral sensorial hearing loss and for tinnitus.  In October 2013, the RO granted both claims.
7.  The Veteran demonstrates at worst Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service connection for a cervical disorder and lumbar disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The evidence received since the April 1998 rating decision is new and material, and the claim of entitlement to service connection for a cervical disorder and lumbar disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The January 2008 rating decision that denied service connection PTSD is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103.

4.  The evidence received since the January 2008 rating decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for service connection for either a cervical disorder or a lumbar disorder have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for an effective date prior to January 30, 2013, for the grant of service connection for bilateral sensorial hearing loss and for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

7.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2013, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the appellant in obtaining relevant evidence to substantiate his claims and by providing VA examinations in November 1997, April 2013, April 2014, and November 2015.  With respect to the Veteran's claim for a higher evaluation for hearing loss disability, the Veteran examination conducted in April 2013 and November 2015 were consistent with the audiological examination requirements outlined in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Moreover, evidence received since the most recent November 2015 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his bilateral hearing loss disability. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.    
 
During the April 2016 Travel Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Appellant and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Appellant has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Appellant was otherwise denied due process during her Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication as to the claims, at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Claims to Reopen

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 1998, VA denied entitlement to service connection for cervical and lumbar disorders, and in January 2008, denied entitlement to service connection for PTSD because the most probative evidence indicated the Veteran did not meet the criteria for entitlement to service connection for these disorders.  The Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of these decisions was provided.  Hence, these decisions are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  

The Board notes that the RO reopened the claims for service connection for a cervical disorder, a lumbar disorder, and PTSD, but denied the claims on their merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the April 1998 rating decision includes private medical records, VA treatment records, VA examinations, and statements by the Veteran concerning the etiology of his cervical and lumbar disorders.  The evidence received since the January 2008 rating decision includes VA treatment records, VA examinations, and statements by the Veteran concerning his claimed in-service stressors.  See, e.g., April 2016 Hearing Testimony.  This evidence contributes to a more complete picture surrounding the origin of the Veteran's disabilities and the current extent of those disabilities

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claims for service connection for a cervical disorder, a lumbar disorder, and PTSD are met.

Service Connection - Cervical Disorder and Lumbar Disorder

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic disorders, including arthritis, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for a cervical disorder and a lumbar disorder.  He has a current diagnosis of cervical strain and lumbar strain.  He has stated that both disorders began after an in-service incident where he was talked by military police.  See, e.g., June 1997 Claim.

The Board initially notes that arthritis is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, cervical and lumbar arthritis were not manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

Military records from January 1986 reflect that the Veteran was detained by military police.  January 1986 service treatment records reflect treatment for lower back pains and a "back injury," and reflect imaging that showed a normal lumbar spine.  While the Veteran's November 1987 report of medical history indicated recurring back pain, his November 1987 separation examination did not reflect any back problems, indicating that his spine was "normal."  

March 1993 private medical records indicate that the Veteran received treatment for a contusion of his low back, but imaging was negative for lumbar spine issues, other than "[p]erhaps minimal narrowing of the L1 disc."

In a November 1997 VA examination for his cervical and lumbar spine, the Veteran was diagnosed with chronic musculoligamentous low back, mid back, and neck pain.  Imaging showed mild early degenerative disc disease of the thoracolumbar spine.  The examiner, however, did not review the Veteran's claims file and did not offer an opinion as to the etiology of the degenerative disc disease.

In July 1999, the Veteran was in a motor vehicle accident.  August 1999 private medical records reflect treatment for mid and low back spine strains that resulted from the accident.  From July 1999 to December 1999, he received chiropractic treatments for lumbar strain, and imaging reflected mild degenerative changes of the lumbar spine.  A March 2000 functional capacity evaluation to assess his working capabilities after the accident determined the Veteran was functioning at the "very heavy demand level" for an eight hour day.  

In June 2004, the Veteran suffered a workplace injury when a bundle of rebar fell on his head, left shoulder, and upper back.  See, e.g., January 2005 Worker's Compensation Form.  An August 2004 MRI reflected cervical degenerative disc disease and mild cervical stenosis.  In October 2004, he underwent surgery for cervical radiculalgia and disc protrusion.  He had chiropractor treatments for the work injury throughout 2005, and an October 2005 MRI reflected lumbar disc dehydration with small central disc protrusion and mild-to-moderate stenosis.  The Veteran continued to receive private medical treatment for his 2004 work injury, and received chiropractic treatment through March 2007.  See. e.g., October 2006 Private Medical Records.  June 2008 imaging reflected lumbar spinal stenosis and cervical degenerative disease.  Since at least 2005, the Veteran has also received VA treatment for his cervical and lumbar disorders.  See, e.g., September 2005 and November 2015 VA Treatment Records.  

A February 2014 VA compensated work therapy (CWT) consultation notes that the Veteran complained chronic low back pain since service when he was thrown to the ground by a military police officer.  Chronic back pain from previous military and work injury was assessed.  Notably, the consultation report does not discuss the Veteran's 1999 motor vehicle accident or subsequent 2004 worker compensation claims.  

In two April 2014 disability benefits questionnaires, a private medical doctor diagnosed the Veteran with cervical spine pain and low back pain.  The doctor noted the Veteran's report of medical history, including the in-service incident with the military police, and also indicated that the Veteran's medical records were not available for review during the examination.  Other than noting the Veteran's reported medical history, no opinion was provided as to whether the cervical and lumbar disorders were etiologically related to service.

In an April 2014 VA opinion, a VA examiner diagnosed the Veteran with cervical strain and lumbosacral strain.  Because the Veteran was incarcerated at the time, no examination was conducted.  The examiner did, however, review the claims file, and determined that the Veteran's cervical and lumbar disorders were less likely than not etiologically related to service.  The examiner noted the January 1986 service treatment records, and opined that the treatment records contained no specific explanation about the exact mechanism of the back injury.  Further, the examiner noted the intervening issues, including the 1999 motor vehicle accident and the 2004 work injury.  The examiner opined that these intervening incidents appeared to be the cause of the Veteran's current discomfort.  

This April 2014 VA opinion is highly probative, as it includes a detailed review of the Veteran's medical history, and provides a rationale that sufficiently addresses the Veteran's in-service injury in reaching the conclusion that the current condition is not etiologically related to service.

In addition to medical records, the file contains statements from the Veteran regarding his cervical and lumbar disorders.  He has stated that he initially injured his neck and back when he was choked and assaulted by military police.  See, e.g., January 2014 and November 2014 Veteran Statements.  The Veteran contends that since the in-service injury, he has had pain in his neck and lower back.  Id.  While lay testimony can be competent to establish a nexus between a disability and service, in this case the Veteran has provided conflicting statements.  While seeking medical treatment, he stated his symptoms were related to the 1999 motor vehicle accident and the 2004 work accident, and did not reference any in-service injury.  See, e.g., May 2005, September 2007, and March 2010 VA Treatment Records; March 2009 Prison Records.  In reviewing the conflicting statements, the Board finds the Veteran's statements of continuity of symptomatology since his injury in service to not be credible.  Moreover, the Board finds that the statements reflected in the private medical records relating the symptoms to the 1999 motor vehicle accident and the 2004 work accident to be more probative, as they were given contemporaneous with treatment.  

Further, in this case, there is no more probative evidence than the well-reasoned medical opinion of the April 2014 VA examiner, who determined that it was less likely than not (less than 50 percent probability) that the Veteran's cervical and lumbar disorders were etiologically related to service and his noted injury therein.  While the February 2014 CWT consultation report notes the Veteran had chronic pain from a previous military and work injury, this examination report is less probative than the April 2014 VA examination.  In particular, this examination fails to address the normal clinic findings at the time of the Veteran's discharge from active duty and the Veteran's subsequent work related injuries to his back and neck.  Thus, the Board finds that this examination is less probative than the April 2014 examination.

The preponderance of the most probative evidence is against the claim of entitlement to service connection for a cervical disorder or a lumbar disorder.  As such, there is no reasonable doubt to resolve in favor of the Veteran.  The claim is denied.

Earlier Effective Date - Bilateral Sensorial Hearing Loss and Tinnitus

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release. 38 U.S.C.A. § 5110(b)(1).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

The Veteran filed an original claim for entitlement to service connection bilateral sensorial hearing loss and tinnitus on January 30, 2013.  In April 2013, the Veteran had a VA examination for these claims, and in an October 2013 rating decision, the RO granted entitlement to service connection for bilateral sensorial hearing loss and tinnitus, effective January 30, 2013.  In a June 2014 notice of disagreement, the Veteran appealed the assigned effective date, and requested that the effective date be assigned back to his "original claim date of June 1997."

In this case, the effective date for the grant of service connection for bilateral sensorial hearing loss and tinnitus was based on the Veteran's initial claim on January 30, 2013.  The Veteran's June 1997 claim was for a back disorder, and he did not claim service connection for bilateral sensorial hearing loss or tinnitus at any time prior to the January 30, 2013 claim.

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  See 38 U.S.C.A. § 5110 (a).  As the assignment of an effective date for an award of service connection is specified by statute and regulation, the Board has no authority to disregard these requirements.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400. 

Therefore, under the laws and regulations pertaining to effective dates, January 30, 2013 is the appropriate effective date for the grant of entitlement to service connection for bilateral sensorial hearing loss and tinnitus as that is the date of receipt of the Veteran's original claim for service connection of these issues.

The preponderance of the evidence is against an effective date prior to January 30, 2013 for the grant of entitlement to service connection for bilateral sensorial hearing loss and tinnitus, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Increased Rating - Bilateral Sensorial Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In establishing the appropriate initial assignment of a disability rating, the proper scope of evidence includes all medical evidence submitted in support of the veteran's claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability rating has been challenged or appealed, it is possible for a veteran to receive a staged rating.  A staged rating is an award of separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids. 
Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007).

In this case, the Veteran seeks entitlement to an initial compensable rating for bilateral sensorial hearing loss.  The claims file reflects that the Veteran has been evaluated for bilateral hearing loss on two occasions since his discharge from service.  

At the April 2013 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
20
15
20
20
LEFT
20
20
15
25
20

The puretone threshold average was 20 decibels bilaterally.  The Maryland CNC controlled speech discrimination test scores were 84 percent in the right ear and 80 percent in the left ear.  According to Table VI, the right ear is rated at level II and the left ear at level III.  Applying these results to Table VII, the Veteran's disability is rated as noncompensable.  These test results do not show that the Veteran had an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.

At the November 2015 VA audiological examination, puretone thresholds, in decibels, were as follows:


HERTZ

A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
30
25
35
30
30
LEFT
25
35
30
30
30

The puretone threshold average was 30 decibels bilaterally.  According to the examiner, the Maryland CNC controlled speech discrimination test was not appropriate because of "language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make the combined use of puretone average and word recognition scores inappropriate."  As the examiner certified that the speech discrimination test was not appropriate, the Veteran must be rated under Table VIA.  38 C.F.R. § 4.85(c).  Under Table VIA, the Veteran is rated at level I bilaterally.

After reviewing the evidence in the record, the Board finds that the criteria for an initial compensable rating have not been met.  The evidence from the April 2013 and November 2015 VA audiological examinations shows that the Veteran is not entitled to a compensable rating.  The Board notes that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455  . 

At his April 2013 examination, the Veteran noted that his girlfriend complained that he could not hear her.  Additionally, the November 2015 VA examiner noted that the Veteran reported an impact on his daily life as he "having problems hearing people" when they talked to him and had to have other "repeat or call [him] two or three times."  As noted, the examiners did elicit information from the Veteran concerning the functional effects of his disability.  While the Board notes that the Veteran's hearing loss results in some functional loss, the Veteran has not identified any evidence indicating that a referral for extraschedular rating is warranted.  Martinak, 21 Vet. App. at 455; Cintron v. West, 13 Vet. App. 251, 259 (1999).  As a result, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether his disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If it is not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 116; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's complaints of hearing loss are expressly contemplated by the rating schedule.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.85 and Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted. 

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical disorder

New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar disorder

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The appeal is allowed to this extent.

Entitlement to service connection for a cervical disorder is denied.

Entitlement to service connection for a lumbar disorder is denied.

An effective date prior to January 30, 2013, for the grant of service connection for bilateral sensorial hearing loss is denied.

An effective date prior to January 30, 2013, for the grant of service connection for tinnitus is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

A remand is needed to obtain an addendum opinion regarding the nature and etiology of any diagnosed acquired psychiatric disorder, to include PTSD.  In November 2015, a VA examiner determined that the Veteran's stressors did not meet the criteria for a PTSD diagnosis, and therefore did not currently meet the DSM-IV or DSM-5 criteria for a diagnosis of PTSD.  While the examiner did review the claims file, he did not address previous diagnoses of PTSD and depression.  See, e.g., June 2012 and August 2012 and VA Treatment Records.  The requirement for a current disability, however, is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2011).  An addendum opinion is needed to address whether the Veteran had any diagnosed acquired psychiatric disorder, including PTSD and depression, during the pendency of the appeal, and to address the nature and etiology of any such diagnosed acquired psychiatric disorder. 

Further, September 2007 VA treatment records reflect that the Veteran reported he was hospitalized in 1994 for suicidal ideation.  Those 1994 treatment records do not appear to be in the record.  On remand, the AOJ should attempt to obtain those records.

Finally, it does not appear that the Veteran has received a VCAA notice that complies with 38 C.F.R. 3.304(f)(5) regarding the evidence needed to substantiate a PTSD claim based on in-service personal assault.  On remand, one should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran VCAA notice in connection with his claim for service connection for PTSD based on in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide.

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor. 

He should thereafter be provided the opportunity to furnish this type of evidence and/or to advise VA of potential sources of such evidence.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning any acquired psychiatric disorder, specifically including treatment records for suicidal ideation in 1994.  All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

3.  Obtain any outstanding VA treatment records since November 2015.

4.  Thereafter, request an addendum opinion from the November 2015 VA examiner or a suitable substitute if he is unavailable.  The clinician must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The clinician should indicate in the opinion that all pertinent records were reviewed.  The examiner must address the following questions.

a.  Is at least as likely as not (50 percent or greater probability) that the Veteran had a diagnosis of any acquired psychiatric disorder, to include depression, at any time during the pendency of his appeal (since July 2007)?

b.  Is at least as likely as not (50 percent or greater probability) that the Veteran had a diagnosis of PTSD at any time during the pendency of his appeal (since July 2007)?

c.  If the answer to either question is yes, is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder, including depression and PTSD, since July 2007, is etiologically related to his period of active service?  

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


